DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one mounting face arranged between the other two mounting faces with an enclosing angle of 45° to 75° must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 16, the reference to more than one light emitting element has not been properly set forth.  Only one light emitting element has been set forth.  To define lighting elements emitting light of different wavelengths requires more than one light emitting element not just “at least one light emitting element.”  At least two light emitting elements or something similar must be set forth first.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/037645 (Kaandorp et al).
Regarding Claim 1, Kaandorp et al shows in Figures 1 and 2, a support for a light emitting element comprising a mounting section (protruding part of substrate 12) comprising at least one mounting face 18 (as shown) having an arrangement direction  configured to accommodate at least one light emitting element 14, a body section (body of protruding part, not numbered) having a length that extends parallel to the arrangement direction (see Fig. 1, length of protruding portion), the body section protrudes sidewards from the mounting face and a plurality of conductors 20 connecting the body section to the mounting face, the plurality of conductors 20 being a layered structure of conductors such that an extension direction of the layered structure of the conductors extends substantially perpendicular to the arrangement direction of the mounting face, the layered structure of conductors comprising an angled section (as shown the side surface of the protruding section of the substrate supports the conductors which are perpendicular to the mounting surface and then have an angled section which extends parallel to the longer surface 24 of the substrate 12.
Regarding Claim 3, Kaandorp et al discloses a voltage is applied between any of the at least two contact sections when the body section is connected to a power source (see page 3, line 9, electric source).
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo 9,945,541.
Regarding Claims 18 and 20, Kuo shows in Figures 1 and 2, a lighting device comprising a support 10 comprising a mounting section having a mounting face 110, the mounting face having an arrangement direction and comprising at least two contact sections 20 along the arrangement direction, the support further comprising a body section 11 and a light emitting element 30 mounted along the arrangement direction of the mount face such that the light emitting element is in electrical contact with the two contact sections 20 (see col. 3, line 62).
Regarding Claim 19, Kuo shows in Figure 1, a socket 150 connected to the body section 10 (see col. 3, line 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/037645 (Kaandorp et al) in view of 6,635,987 Wojnarowski et al 6,635,987.
Regarding Claim 2, Kaandorp et al fails to disclose an insulating section between two neighboring contact sections.  Wojnarowski et al teaches that it is known in the art in Figure 1 to provide an insulating section 29 between two contact sections 28 (see col. 4, line 30).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Kaandorp et al to including an insulating section between the two neighboring contact sections in the same manner as taught by Wojnarowski et al to locate and position the contact sections while providing an insulating surface between the two contact section.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/037645 (Kaandorp et al) in view of Roberts et al 2004/0239243.
Regarding Claims 4 and 5, Kaandorp et al fails to disclose varying or providing additional voltage to different contact sections or not applying a voltage to a contact section.  Roberts et al teaches that it is known in the art to provide lighting which varies the voltage to different lighting elements or provides no voltage (see para. 0192).  It . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/037645 (Kaandorp et al) in view of Inoue et al 7,686,488.
Regarding Claims 6-8, Kaandorp et al fails to disclose the use of a sensor coupled to the contact sections.  Inoue et al teaches that it is known in the art in Figure 7 to provide a temperature sensor 60 coupled to a contact 60a (see col. 9, line 15 and col. 10, line 17).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Kaandorp et al to include a temperature sensor coupled to the contact sections in the same manner as taught by Inoue et al to prevent the light emitting elements from becoming overheated or damaged.  The specific location and placement of the sensor is considered a matter of design choice which would depend on the layout and needs of the lighting device. 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/037645 (Kaandorp et al) in view of Imai et al 9,360,167.
Regarding Claims 10-15, Kaandorp et al fails to show the mounting section comprising two or three mounting faces adjacent to each other.  Imai et al teaches that it is known in the art in Figure 1 to provide a lighting device with three mounting faces arranged at an angle to each other with an upper mounting face arranged between the . 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/037645 (Kaandorp et al) in view of Jo 10,788,182.
Regarding Claims 16 and 17, Kaandorp et al fails to disclose the light emitting elements emitting light of different wavelengths.  Jo teaches that it is known in the art to provide plural light emitting elements emitting light of different wavelengths (see col. 5, line 5) and at least one light emitting element configured to emit light with a wavelength of yellow or blue (see col. 2, line 41).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Kaandorp et al to include lighting elements emitting light of different wavelengths in the same manner as taught by Jo to vary the type of lighting provided for different purposes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mertens is cited of interest for showing in Figures 1 and 4, a support 12 for light emitting elements with a mounting section and a plurality of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875